ACCEPTED
                                                                                                       06-14-00051-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                   1/5/2015 6:11:25 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                CLERK

                   NO. 06-14-00051-CR, 06-14-00058-CR, 06-14-00059-CR

 STEVEN DEWAYNE PRUITT                         §       IN THE
                                                                                   FILED IN
                                               §                            6th COURT OF APPEALS
 v                                             §       6th COURT              TEXARKANA, TEXAS
                                               §                            1/5/2015 6:11:25 PM
 STATE OF TEXAS                                §       OF APPEALS               DEBBIE AUTREY
                                                                                    Clerk

               MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes The State of Texas, Appellee in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellee’s brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

       2.      The case below was styled the STATE OF TEXAS vs. STEVEN DEWAYNE

PRUITT and numbered as 1323451, 1323452, 1323371.

       3.      In Cause No. 1323451, the Appellant was convicted Del Marijuana in a Drug Free

Zone and sentenced by the judge to 2 years confinement in the penitentiary. In the remaining cause

numbers, the Defendant was placed on community supervision by the judge.

       4.      The Appellee’s brief is due on January 5, 2015. Appellee requests an extension time

of approximately thirty (30) days from the present date, i.e. Monday, February 2, 2015.

       6.      No previous extensions to file the brief have been received by Appellee in this cause.

       7.      Appellee requests a thirty (30) day extension for the following reasons:

       a. Appellee has taken advantage of the holidays and taken some time off starting December

24, 2014 until January 5, 2015; and

       b. Appellee has been working on and trying to finalize the Chapter 59 Asset Forfeiture

Report for the State of Texas.
       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Motion to Extend Time to File Appellee’s Brief, and for such other and further relief as the Court

may deem appropriate.

                                             Respectfully submitted,

                                             By:        //s// Will Ramsay
                                                   Will Ramsay
                                                   8th Judicial District Attorney
                                                   State Bar No. 24039129
                                                   P.O. Box 882
                                                   110 Main Street
                                                   Sulphur Springs, TX 75482
                                                   Ph: (903) 885-0640
                                                   Fax: (903) 885-0641
                                                   wramsay@hopkinscountytx.org
                                                   Attorney for Appellee

                                 CERTIFICATE OF SERVICE

	    I hereby certify that a copy of the above and foregoing MOTION TO EXTEND TIME
TO FILE APPELLEE’S BRIEF was delivered via email to Martin Braddy, Attorney for
Appellant, on January 5, 2015.

                                   //s//Will Ramsay
                              WILL RAMSAY—Attorney for the Appellee